Citation Nr: 0940850	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, including a collateral ligament strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, 
including as secondary to a claimed head injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder, 
including as secondary to a claimed head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 until 
May 1975, and from May 1977 until December 1978.  He also had 
subsequent service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final August 1984 rating decision denied a claim for 
service connection for a right knee disorder.  

2.  The evidence associated with the claims file since the 
August 1984 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right knee disorder.  

3.  A final February 2005 decision denied claims to reopen 
claims for service connection for bilateral hearing loss, 
headaches and a neck disorder.  

4.  The evidence associated with the claims file since the 
February 2005 final denial does not relate to any 
unestablished facts necessary to substantiate the claims for 
service connection for left ear hearing loss or headaches.

5.  The evidence associated with the claims file since the 
February 2005 final denial relates to unestablished facts 
necessary to substantiate the claims for service connection 
for right ear hearing loss and a neck disorder.

6.  The evidence of record does not show that the Veteran's 
neck disorder is related to his active military service.  


CONCLUSIONS OF LAW

1.  The August 1984 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 1984 rating decision 
is not new and material; the claim of entitlement to service 
connection for a right knee disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The February 2005 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the February 2005 decision in 
regards to the claims for left ear hearing loss and headaches 
is not new and material; the claims of entitlement to service 
connection for left ear hearing loss and headaches are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).
  
5.  Evidence received since the February 2005 decision in 
regards to the claims for right ear hearing loss and a neck 
disorder is new and material; the claims of entitlement to 
service connection for right ear hearing loss and a neck 
disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

6.  The criteria for the establishment of service connection 
for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the case of the right knee disorder claim, the notice 
letter provided to the Veteran in December 2006 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the right knee claim was previously denied.  
The September 2006 letter similarly provided information 
consistent with Kent in regards to the other claims on 
appeal.  Consequently, the Board finds that adequate notice 
has been provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2006 and December 2006 that 
fully addressed all of the notice elements and were sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The letters informed him that his 
service connection claim must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  He was informed that 
it was his responsibility to support his claim with 
appropriate evidence, though VA would help him obtain records 
from any non-federal sources.  He was also informed that VA 
would seek to provide federal records.   

The December 2006 letter also included information regarding 
supporting a secondary service connection claim, which would 
require evidence of a current disorder and that it was either 
caused or aggravated by a service-connected disability, in 
regards to his claim of a neck disorder secondary to a head 
injury.  Although similar notice was not provided in regards 
to his claim for headaches secondary to a head injury, the 
Board notes that the Veteran is not service connected for any 
disabilities.  As such, he was not prejudiced by the failure 
to provide him notice of possible service connection based on 
a separate service-connected disability and remanding to 
provide such notice is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).

With respect to the Dingess requirements, the RO provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, and notice of the 
type of evidence necessary to establish an effective date in 
both the September 2006 and the December 2006 letters.  The 
RO effectively satisfied the remaining notice requirements 
with respect to the issues on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  The Veteran was provided 
an opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge, in May 2008, but failed to 
appear for his hearing.  Because the Veteran  has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).  

In addition, he was afforded a VA medical examination in 
March 2007, in regards to his claimed headaches, which 
provided specific medical opinions pertinent to that issue.  
The Board notes that the March 2007 VA examiner did not 
diagnose the Veteran with headaches and that the medical 
evidence or record does not indicate that the Veteran has 
ever been diagnosed with headaches, as such an additional 
medical opinion as to this claim is not necessary.  He was 
also provided a VA examination in March 2007, for his right 
knee claim, which provided specific medical opinions 
pertinent to that issue.  

There is no duty on the part of VA to provide another medical 
examination for the left ear hearing loss claim.  In the 
absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered. See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Law

The Veteran seeks to reopen previously denied claims for 
service connection for a right knee disorder, right and left 
ear hearing loss, headaches and a neck disorder.  A review of 
the record indicates that the Veteran was previously denied 
service connection for right knee disorder in an August 1984 
rating decision and for the remaining other disorders in a 
February 2005 RO decision.  The Veteran did not file a Notice 
of Disagreement in regards to either decisions and they 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).   

It appears that the RO reopened the Veteran's claims for 
headaches and a neck disorder, but not for a right knee 
disorder or right and left ear hearing loss.  However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Right Knee New and Material Evidence Claim

In regards to the right knee disorder claim, the evidence of 
record at the time of the August 1984 rating decision 
consisted of service treatment records, which indicated that 
the Veteran complained of pain in the left knee, as opposed 
to the currently claimed right knee, in February 1982.  

A May 1984 VA hospital record noted that the Veteran reported 
that he had had a right knee twisting accident in the 
reserves four weeks previously, though the record also 
indicated that the Veteran would have already been admitted 
to the hospital for alcohol abuse at the time of his claimed 
knee injury.  A June 1984 reserve examination noted that the 
Veteran complained of right leg pain, but it was not 
evaluated due to use of cane; no medical opinion was provided 
to indicate that his right leg disorder was due to any 
service.  At the time of the June 1984 examination, the 
Veteran claimed that his leg was injured during a reserve 
exercise in February 1984.  

A May 1984 statement from SSG C.L.B. noted that the Veteran 
had requested an accident report from a February 1984 
exercise, in which the Veteran claimed to have injured his 
leg climbing down a pole.  However, SSG C.L.B. noted that in 
his opinion there had been no accident and that he had been 
advised by his superiors to not make out an accident report.

The August 1984 rating decision found no evidence of 
treatment for a right knee disorder immediately following the 
alleged accident and that the evidence did not indicate that 
the Veteran incurred a right leg injury during the 
performance of military duty.  

Subsequent to the August 1984 rating decision, his March 1987 
reserves examination found his lower extremities to be normal 
and the Veteran reported no knee problems at the time.  
During a March 2007 VA joints examination, the Veteran 
reported injuring his knee around 1988-1989, when he was 
climbing down a pole.  The March 2007 VA examiner found the 
Veteran to have right knee patellofemoral syndrome, but 
determined that it was not related to his claimed reserve 
service injury.  A March 2007 VA x-ray found him to have a 
normal right knee.  

As with the evidence prior to the August 1984 rating 
decision, no medical evidence indicates that the Veteran has 
a right knee disorder due to his service.  None of the 
medical records submitted subsequent to the prior final 
decision provided any medical nexus opinions relating the 
etiology of the Veteran's claimed right knee disorder to 
service.

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that he 
injured his right knee in service. 

Although the evidence submitted since the August 1984 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed right knee disorder to his active 
service.  The newly submitted medical evidence only 
demonstrates what was previously known, that the Veteran has 
previously claimed to have a right knee disorder due to 
service, but that no medical opinions of record have ever 
attributed it to any part of his service.  Although a VA 
examination was provided for his right knee in March 2007, 
the VA examiner determined that his current right knee 
disorder was not related to service.  Negative opinion 
evidence is not sufficient to reopen a claim for service 
connection. See Villalobos v. Principi, 3 Vet. App. 450 
(1992).  Additionally, the new lay evidence attesting to the 
Veteran's claim of an in-service injury is redundant of his 
earlier statements of having developed a right knee disorder, 
but do not provide competent medical evidence supportive of 
his claim.  

The evidence received since the August 1984 rating decision 
does not include relevant medical evidence indicating that 
the Veteran has a right knee disorder related to service.  
Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate his service connection claim, 
specifically that his right knee disorder developed in or is 
related to his service, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for right 
knee disorder may not be reopened. 

Left Ear Hearing Loss and Headaches
New and Material Evidence Claims

The Veteran contends that he developed left ear hearing loss 
and headaches due to his service.  The Veteran's claims for 
service connection for left ear hearing loss and headaches 
remained denied pursuant to a February 2005 decision.  

At the time of the February 2005 decision, the evidence of 
record did not indicate any complaints of or treatment for 
hearing loss or headaches.  Indeed, 
his February 1979 VA audiogram, following his separation from 
service, reported levels of hearing loss that did not qualify 
for a "disability" under 38 C.F.R. § 3.385.  His March 1987 
reserves examination did find levels of hearing that would 
qualify as a hearing disability under VA standards; however, 
no medical evidence of record indicated that the Veteran had 
hearing loss due to his service with the reserves.  No 
medical evidence of record indicated any complaints of or 
treatment for headaches prior to February 2005.

The February 2005 decision denied the Veteran's claims for 
service connection for bilateral hearing loss, headaches and 
a neck disorder, based on the Veteran's failure to provide 
new evidence supporting his claim.  The prior April 2003 
rating decision had found that the Veteran did not have 
bilateral hearing loss incurred in service or hearing loss 
according to VA regulations.  The April 2003 rating decision 
also found no current evidence of headaches.  

Subsequent to the February 2005 decision, no medical opinion 
evidence of record indicates that the Veteran has left ear 
hearing loss due to service.  The Veteran was provided a VA 
audio examination in April 2006.  The Veteran reported 
exposure to loud noise prior to, during, and subsequent to 
service.  The examiner found the Veteran's hearing thresholds 
did not meet the criteria for a disability under VA standards 
for the left ear.

A September 2005 VA discharge summary noted that the Veteran 
specifically denied a history of headaches, seizures, 
blackouts, pain/sensory perversions and weakness.

The Veteran was also provided a VA examination regarding his 
headaches claim in March 2007.  The Veteran reported that his 
headaches started around 2001.  The examiner found the 
Veteran to most likely have very mild vascular disease, but 
found it to be a very nonspecific type that did not fit the 
classification of migraine phenomenon.  The Veteran was not 
diagnosed with a headaches disorder at that time.  As 
previously discussed, negative opinion evidence is not 
sufficient to reopen a claim for service connection.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992)

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, essentially 
claiming that he developed his disorders due to service, 
including headaches due to head trauma.  Although the 
evidence submitted since the February 2005 decision is new, 
in that it was not previously of record, the newly submitted 
evidence is not material.  None of the newly associated 
evidence provided any medical evidence indicating that the 
Veteran currently has left ear hearing loss under VA 
regulations or that can be attributed to his service.  
Furthermore, the newly associated evidence does not indicate 
that the Veteran has a current diagnosis of headaches or has 
received treatment for headaches from a medical professional.  
The newly submitted medical evidence only demonstrates what 
was previously known, that the Veteran has complained of 
hearing loss, including left ear hearing loss, and headaches, 
but that the medical evidence does not support his 
complaints.  Additionally, the new lay evidence does not 
provide competent medical evidence supportive of his claims, 
but are rather repetitive of his previously considered 
statements.  

Therefore, the additional evidence received is not 
"material" since it does not relate to unestablished facts 
necessary to substantiate the claims for service connection 
for left ear hearing loss or headaches. The Board finds that 
the claims for service connection for left ear hearing loss 
and headaches may not be reopened. 

Right Ear Hearing Loss and Neck Disorder 
New and Material Evidence Claims

The Veteran contends that he developed a neck disorder and 
right ear hearing loss due to his service.  Service 
connection for right ear hearing loss and a neck disorder 
remained denied pursuant to a February 2005 decision.  

As previously discussed, evidence of record at the time of 
the February 2005 decision did not indicate any complaints of 
or treatment for hearing loss.  The Veteran's post-service, 
February 1979 VA audiogram reported levels of hearing loss 
that did not qualify for a "disability" under 38 C.F.R. 
§ 3.385.  His March 1987 reserves examination found hearing 
levels that would qualify as a hearing disability under VA 
standards; however, no medical evidence of record indicated 
that the Veteran had hearing loss due to his service with the 
reserves.  

Additionally, prior to February 2005, the evidence of record 
generally did not indicate any complaints of or treatment for 
a neck disorder during service.  A post-service February 1979 
VA examination found no low back disorder.  A June 1984 
reserves examination noted complaints of back pain, which the 
Veteran attributed to a February 1984 injury, but no medical 
opinion was provided to indicate that it was due to any 
service event.  At the time of the June 1984 examination, the 
Veteran claimed that he injured himself during a reserves 
exercise in February 1984.  

A May 1984 statement from SSG C.L.B. noted that the Veteran 
had requested an accident report from a February 1984 
exercise, in which the Veteran claimed to have injured his 
leg climbing down a pole.  However, SSG C.L.B. noted that in 
his opinion there had been no accident and that he had been 
advised by his superiors to not make out an accident report.  
SSG C.L.B. did not indicate that the Veteran reported a back 
injury at that time.

The Veteran's March 1987 reserves examination found his spine 
to be normal and the Veteran denied back pain at that time.  

The February 2005 decision denied the Veteran's claims for 
service connection for bilateral hearing loss and a neck 
disorder, based on the Veteran's failure to provide new 
evidence supporting his claim.  The prior April 2003 rating 
decision had found that the Veteran did not have bilateral 
hearing loss incurred in service or hearing loss according to 
VA regulations.  The prior April 2003 rating decision had 
also found that the Veteran did not have a current neck 
disorder.  

Subsequent to the February 2005 decision, no medical opinion 
evidence of record indicates that the Veteran has right ear 
hearing loss due to service.  However, the findings of an 
April 2006 VA audio examination indicates that the Veteran's 
right ear hearing thresholds meet the criteria for a 
disability under VA standards.  During his April 2006 VA 
examination, the Veteran reported exposure to loud noise 
prior to, during, and after his service.

Furthermore, a September 2005 VA discharge summary noted that 
the Veteran had chronic back and neck pain, secondary to a 
motor vehicle accident in 1990.  A February 1995 VA 
outpatient treatment record further noted that the Veteran 
also had an on the job injury in 1992 and that he now 
complained of increased low back and neck pain.  An October 
2005 VA discharge summary noted that the Veteran had back and 
neck pain.  An April 2006 VA x-ray found no evidence of 
fracture or dislocation of the cervical spine, though some 
degenerative disc disease was found.  An April 2006 VA 
general medical examination diagnosed him with residual 
cervical spine injury.

A VA examination was also provided in March 2007.  The VA 
examiner diagnosed him with mild degenerative disc disease of 
the neck.

The evidence submitted since the February 2005 decision is 
both new and material.  Both the Veteran's right ear hearing 
loss and neck disorder claims were previously at least 
partially denied based on the lack of a current disorder, or 
specifically in regards to the right ear, the failure to have 
a hearing loss "disability" under VA standards.  The newly 
associated evidence provides medical evidence indicating that 
the Veteran currently has degenerative disc disease of the 
cervical spine and         hearing loss "disability" for 
the right ear.  Therefore, the additional evidence is 
"material" and relates to unestablished facts necessary to 
substantiate the claims for service connection for right ear 
hearing loss and a neck disorder.  The claims for service 
connection for right ear hearing loss and a neck disorder are 
reopened.  

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Active military, naval, or air service includes active duty, 
any period of ACDUTA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable. 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Neck Disorder Claim

The Veteran essentially claims, as he reported to his March 
2007 VA neurological disorders examiner, that he fell down a 
flight of stairs in February 1982, during his reserve 
service, and appears to attribute his current neck disorder 
to that incident.

A post-service February 1979 VA examination found no low back 
disorder.  The Veteran was found to have fallen down some 
stairs in the line of duty in February 1982, as indicated in 
an April 1982 DA Form 2173.  A February 1982 medical reported 
noted that the Veteran complained of left knee and mandibular 
pain.  The April 1982 DA Form 2173 reported the extent of 
injury to be skin laceration below the lower lip/alcohol 
intoxication.

A June 1984 reserves examination noted complaints of back 
pain, which the Veteran attributed to a February 1984 injury, 
but no medical opinion was provided to indicate that it was 
due to any service event.  At the time of the June 1984 
examination, the Veteran claimed that he injured himself 
during a reserves exercise in February 1984.  

A May 1984 statement from SSG C.L.B. noted that the Veteran 
had requested an accident report from a February 1984 
exercise, in which the Veteran claimed to have injured his 
leg climbing down a pole.  However, SSG C.L.B. noted that in 
his opinion there had been no accident and that he had been 
advised by his superiors to not make out an accident report.  
SSG C.L.B. did not indicate that the Veteran reported a back 
injury at that time.

The Veteran's March 1987 reserve examination found his spine 
to be normal and he denied back pain at that time.  

A September 2005 VA discharge summary noted that the Veteran 
had chronic back and neck pain, secondary to a motor vehicle 
accident in 1990.  A February 1995 VA outpatient treatment 
record noted that the Veteran also had an on the job injury 
in 1992 and that he now complained of increased low back and 
neck pain.  He reported that it hurt and that he had to 
"pop" it often.  

An October 2005 VA discharge summary noted that the Veteran 
had back and neck pain, L5S1, with radiculopathy on the 
right.  The examiner noted degenerative lumbar spondylosis 
with changes most marked at L4/L5 and L5/S1, predominant 
left-sided neural foramina stenosis, and shoulder pain 
subsequent to numerous dislocations.  An April 2006 VA x-ray 
found no evidence of fracture or dislocation of the cervical 
spine, but some degenerative disc disease was found.  An 
April 2006 VA general medical examination diagnosed him with 
residual cervical spine injury.

A September 2006 private history and medical report, from the 
Autumn Road Family Practice, noted that the Veteran 
complained of neck pain, which he reported as beginning a 
month previously, after no specific injury.  He also reported 
that he fell down stairs in 1982.  The examiner found no 
deformities, warmth, crepitus, or decrease in range of 
motion, but did find painful movement and mild tenderness.

A VA examination was also provided in March 2007.  The 
Veteran reported falling down stairs in February 1982.  He 
indicated that his neck did not start hurting until 1991.   
The VA examiner diagnosed him with mild degenerative disc 
disease of the neck.  The VA examiner provided an amendment 
to his March 2007 VA examination in May 2007 and found that 
the Veteran's current neck condition was not the result of 
the fall he sustained in 1982.

The evidence of record does not support the Veteran's 
contention that he developed a neck disorder subsequent to a 
line of duty fall in 1982.  The February 1982 reserve medical 
record indicates that the Veteran did not complain of neck 
pain at that time.  Although he did complain of back pain in 
June 1984, he related it to a claimed reserve training 
exercise, of which there is no documented accident record.  
Indeed, SSG C.L.B., in May 1984, specifically found the 
Veteran's claimed accident to have not occurred.

Additionally, subsequent medical records do not indicate 
consistent complaints of a neck disorder until after his 1990 
motor vehicle accident.  Indeed, in his May 2007 VA 
examination, the Veteran himself reported that he did not 
have neck pain until 1991, after the 1990 motor vehicle 
accident.  Furthermore, in a January 2006 statement, the 
Veteran specifically reported that his back and left shoulder 
disorders were not related to his military service.

Additionally, the Board finds that there is no competent 
medical evidence of a nexus between the disorder and his 
service.  The September 2006 private medical record did not 
provide a medical opinion as to the cause of the Veteran's 
cervical pain.  The March 2007 VA neurological examiner 
specifically found his current neck disorder was not related 
to the Veteran's reported accident.  No medical opinion 
evidence of record has found the Veteran's current neck 
disorder to be related to any incident in service.  

The only evidence provided as to the Veteran's claim is his 
belief that his neck disorder is due to an in-service injury.  
Although he can provide testimony as to his own experiences 
and observations, the factual question of if his disorder can 
be attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that the 
service treatment and personnel records, and the post-service 
medical treatment records carry far more weight, credibility, 
and probative value than the recent lay statements.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).  Such records are more reliable, in the 
Board's view, than the unsupported assertions of events now 
years later, made in connection with his claim for monetary 
benefits from the government.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the Veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  The Board finds that the Veteran is not a 
credible historian with respect to his report of having a 
neck disorder since service.  The Veteran's claims are 
clearly contradicted by the record.  

Indeed, the medical evidence indicates that the Veteran had 
an intercurrent motor vehicle accident in 1990, subsequent to 
his 1982 fall.  A February 1995 VA outpatient treatment 
record noted another, this time on the job, injury in 1992.  
The Board further notes that it was not until after the 1990 
accident that the Veteran, himself in the March 2007 VA 
examination, reported that he started to have neck pain, 
indicating that the Veteran has not had chronic neck pain 
since service, but rather that it began after his 
intercurrent motor vehicle accident.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for a neck disorder is denied. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a right knee disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for left ear hearing loss is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for headaches is denied.

New and material evidence having been submitted, the 
Veteran's application to reopen the claim for entitlement to 
service connection for right ear hearing loss is granted.  
The appeal is granted to this extent only.  

New and material evidence having been submitted, the 
Veteran's application to reopen the claim for entitlement to 
service connection for a neck disorder is granted.  The 
appeal is granted to this extent only.  

Service connection for a neck disorder is denied.


REMAND

The Veteran essentially contends that he developed right ear 
hearing loss due to military service noise exposure.

An April 2006 VA audio examination report has found that the 
Veteran's right ear hearing thresholds meet the criteria for 
a disability under VA standards.  During that VA examination, 
the Veteran reported exposure to loud noise prior to, during, 
and after his service.  His DD Form 214 also reflects that he 
was a general construction equipment operator during active 
service.  However, no medical opinion was provided as to the 
etiology of his right ear hearing loss.  Therefore, a new VA 
examination should be provided to determine the nature, 
onset, and etiology of the Veteran's right ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, the RO/AMC should refer 
the Veteran's claims file to an 
appropriate medical professional for the 
purpose of determining the nature, 
extent, onset and etiology of the 
Veteran's right ear hearing loss.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

The examiner should state whether any 
right ear hearing loss found to be 
present was at least as likely as not 
(that is, at least a 50-50 degree of 
probability) incurred during active 
military service, or within a period of 
one year following such service.  

The examiner should give a complete 
rationale for all conclusions made.  The 
rationale should be based on examination 
findings, historical records, and medical 
principles. 

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


